FILED
                             NOT FOR PUBLICATION                             JUL 1 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-16278

               Plaintiff - Appellee,             D.C. No. 2:05-cv-02176-MCE-
                                                 CMK
  v.

LEONE CAREY; et al.,                             MEMORANDUM *

               Defendants,

  and

JOHN CAREY; et al.,

               Applicants for Intervention -
Appellants.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      John Carey, Byron Carey, and George Carey (“the Careys”) appeal pro se

from the district court’s order denying their motion to intervene in the

government’s action to foreclose federal tax liens against Michael and Leone

Carey. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. League

of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1302 (9th Cir. 1997). We

affirm.

      The district court properly concluded that the Careys’ motion to intervene

was untimely because it was filed nearly three years after the district court granted

summary judgment, and the Careys provided no explanation for their delay. See

id. at 1302-07 (motion was untimely where there was a twenty-seven month delay,

which the intervenor failed adequately to explain).

      Contrary to the Careys’ contentions, the district court had jurisdiction. See

26 U.S.C. § 7403(a), (c) (providing for jurisdiction over cases by the United States

to enforce tax liens against a debtor’s property); 26 U.S.C. § 7402(a) (providing

district courts with jurisdiction to issue writs necessary to enforce the internal

revenue laws).

      The Careys’ remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                    10-16278